DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-14 are drawn to receiving, from a data store, a set of features and a workflow for training a first type of ML models, the workflow specifying a data source, a plurality of stages and associated parameters for training the first type of ML models; retrieving, from the data source, training data for the set of features; segmenting the training data into different segments; training a separate first type of ML model using each of the different segments of the training data in accordance with the workflow; and persisting the plurality of first type of trained ML models into the data storage. Classified in G06N3/08 and G06Q10/06316. 

II. Claims 15-20, drawn to receiving a request for scoring a task, the request including a current status of the task; determining one of a plurality of pre-determined segments that the task belongs to; retrieving, from a cloud storage service, a corresponding machine learning (ML) model that has been trained using training data for the segment that the task belongs to; generating, by the corresponding ML model, a probability score, indicating the likelihood that the task is to be closed; identifying one or more factors that account for a predetermined portion of the probability score.  Classified in G06N3/08, G06Q 10/06375, and G06Q 10/06393

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case, Sub-combination I has separate utility such as 
Receiving a workflow and set of features for training machine learning models. Sub-combination I does not mention anything about receiving a request to scoring a task, generating a probability score, or a machine learning model that has already been trained as seen in Sub-combination II. Sub-combination II has receiving a request to score a task which includes the current status of the task. Sub-combination II makes no mention of training a first type of machine learning model as seen in Sub-combination I, Sub-combination II already shows a trained machine learning model. See MPEP § 806.05(d).
The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions have acquired a separate status in the art in view of their different classification.
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683